Citation Nr: 1115893	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's depression has been manifested by symptomatology no worse than anxiety, paranoia, disturbances in mood, insomnia, excessive worry, difficulties with memory and concentration, and a decrease in energy and appetite.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for depression are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A pre-decisional letter dated in December 2008 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought (service connection of a psychiatric disorder, as secondary to the service-connected seizure disorder), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

By the March 2009 rating action, the RO granted service connection for depression, as secondary to the service-connected seizure disorder, and awarded a compensable evaluation of 30 percent, effective from September 18, 2008, for this disability.  After receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the issue of entitlement to an initial rating greater than 30 percent for his service-connected depression.  Importantly, as the only issue pertaining to the Veteran's depression that remains on appeal-the rating initially assigned to this now service-connected disability-no further VCAA notice relevant to this downstream issue is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, the Veteran's service treatment records and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists.  Thus, further efforts to obtain records would be futile.  

Also, in February 2009, the Veteran was accorded a VA psychiatric examination.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate as the examination and opinion were predicated on a full reading of the Veteran's claims file and the statements of the Veteran.  The report also provided a complete rationale for the opinions reached and summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations.  To move forward with the appeal would not prejudice the Veteran.

Increased Rating Claim 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under DC 9411 are rated according to the General Rating Formula for Mental Disorders.
A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9434.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board notes that the Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

A GAF score of 41 to 50 signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  See DSM-IV at 46-47.

Here, the Veteran contends that her symptoms of depression are more severe than is reflected by the currently-assigned 30 percent rating for this disability.  

In February 2009, the Veteran was afforded a VA examination.  At that time, she reported symptoms of depression including paranoia, a depressed mood, anxiety, insomnia, excessive worry, lack of concentration and memory problems as well as a decrease in appetite and energy.  The examiner noted her mood to be neutral to dysthemic without suicidal or homicidal ideation.  Her thoughts were noted to be coherent, clear and goal oriented, speech and orientation were also normal.  The examiner noted that the Veteran had some difficulty with memory, recalling exact dates and times, and attention and concentration were fair.  The examiner diagnosed depressive disorder and anxiety disorder and assigned a GAF score of 50.  Additionally, the examiner noted that the Veteran's depression was directly related to her seizure disorder which affected her occupation and relationships with family.  The examiner referenced a prior diagnosis of schizoaffective disorder, but essentially disagreed with this diagnosis, based on the evidence of record.

Post-service medical records obtained and associated with the claims folder reflect periodic recent outpatient psychiatric treatment.  The objective findings shown at those various outpatient evaluations are consistent with the findings shown at the February 2009 VA examination.  

Based on a complete review of the evidence of record, the Board finds that a 50 percent disability evaluation for the Veteran's depression, but no higher, is warranted.  In this regard, the Board acknowledges that the Veteran does not exhibit all of the symptoms delineated in the higher disability rating of 50 percent.  For instance, there is no evidence of abnormal speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  However, the Veteran has exhibited symptoms described for a 50 percent evaluation such as paranoia, anxiety, disturbed mood, insomnia, decreased appetite and energy, excessive worry, and impaired memory and concentration as well as some strain on occupational and social relationships.  Id.  

Finally, the Board notes the Veteran's GAF score of 50.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran throughout the current appeal, provides a more accurate description of the severity of his service-connected depression than the GAF scores of 50 assigned during the appeal period.  [As previously noted herein, a GAF score of 50 is illustrative of serious symptoms, including suicidal ideation, severe obsessional rituals, and frequent shoplifting or by serious impairment in social, occupational, or school functioning such as having no friends and being unable to keep a job-which have not been shown.]  

In reaching this decision, the Board notes that, while some of the criteria listed for a 50 percent rating are not met, it is not the case that all the findings specified for a 50 percent rating at 38 C.F.R. § 4.130 must be shown in order to warrant such a rating.  38 C.F.R. § 4.21.  In resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's overall disability picture is sufficiently severe to warrant a 50 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411. 
Moreover, the Board finds that the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence to warrant the next higher evaluation of 70 percent under the criteria discussed above at anytime during the pendency of this appeal.  Specifically, the Veteran does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. §  4.130, D.C. 9434.  Accordingly, the Board concludes that the criteria for a 50 percent rating, but no higher, are met.

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the pertinent regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression symptoms with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's psychiatric disability level and symptomatology, as discussed above.  Thus, as previously discussed herein, the evidence of record does not support the assignment of a rating in excess of the 50 percent evaluation awarded by this decision for the Veteran's depression under the applicable schedular criteria.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In particular, the record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his depression.  There is no evidence in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability evaluation of 50 percent, but no higher, for depression is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


